 1
 2
                                                                 JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11   ADELINA MANZO,                        ) Case No. 5:17-cv-02240-JDE
                                           )
12                                         )
                       Plaintiff,          ) JUDGMENT
13                                         )
                  v.                       )
14                                         )
     NANCY A. BERRYHILL, Acting            )
                                           )
15   Commissioner of Social Security,      )
                                           )
16                                         )
                       Defendant.          )
17                                         )
18
19         In accordance with the Memorandum Opinion and Order filed herewith,
20         IT IS HEREBY ADJUDGED that that the decision of the
21   Commissioner of Social Security is affirmed and this matter is dismissed with
22   prejudice.
23
24   Dated: October 17, 2018
25
                                               ______________________________
26                                             JOHN D. EARLY
27                                             United States Magistrate Judge
28
